EXHIBIT 10.5
EXECUTION COPY
SECOND AMENDMENT AGREEMENT
     This Second Amendment Agreement (this “Agreement”) is entered into as of
March 11, 2009, by and among Time Warner Inc. (“Time Warner”), Time Warner
International Finance Limited (together with Time Warner, the “Borrowers”),
Citibank, N.A., in its capacity as the Administrative Agent under the Credit
Agreement referred to below (in such capacity, the “Administrative Agent”), and
the Lenders party hereto. Defined terms in the Credit Agreement referred to
below have the same meanings where used herein, unless otherwise defined.
RECITALS
     WHEREAS, the Borrowers, the Administrative Agent, the Lenders party thereto
and certain other parties thereto have entered into the Amended and Restated
Credit Agreement dated as of July 8, 2002, as amended and restated as of
February 17, 2006 (as amended, restated, supplemented or otherwise modified, the
“Credit Agreement”);
     WHEREAS, substantially concurrently herewith the Borrowers, the
Administrative Agent, Lehman Commercial Paper Inc. (“Lehman”), a debtor and
debtor in possession under chapter 11 of title 11 of the United States Code, and
the other Lenders party thereto are entering into the First Amendment Agreement
dated as of March 11, 2009 (the “First Amendment”), pursuant to which the Credit
Agreement will be amended to terminate the Commitment of Lehman and to make
certain other modifications relating thereto;
     WHEREAS, the Borrowers have requested that the Administrative Agent and the
Lenders agree to certain amendments to the Credit Agreement that would, among
other things, permit Time Warner to terminate the Commitment (and, if
applicable, the Yen Commitment) of any other Lender that shall have become a
Defaulting Lender on terms substantially similar to those applicable to Lehman
pursuant to the First Amendment; and
     WHEREAS, the Administrative Agent and the Lenders party hereto,
constituting at least the Required Lenders, have agreed to such requested
amendments, subject to the terms and conditions of this Agreement;
     NOW, THEREFORE, for good and valuable consideration, the receipt and
sufficiency of which hereby are acknowledged, the parties hereto hereby agree as
follows:
     1. Amendments to the Credit Agreement.
     (a) Section 1.01 of the Credit Agreement is hereby amended as follows:
     (i) The definition of the term “Defaulting Lender” in Section 1.01 of the
Credit Agreement is hereby deleted in its entirety and replaced with the
following:
     “Defaulting Lender” means any Lender that (a) shall have failed to fund any
portion of its Loans as part of any Borrowing within three Business Days of the
date required to be funded by it hereunder (unless (i) such Lender and at least
one other Lender shall have notified the Administrative Agent and the Borrowers
in writing of its good faith determination that a condition to its obligation to
make a Loan as part of such Borrowing shall not have been satisfied and
(ii) Lenders representing a majority

 



--------------------------------------------------------------------------------



 



in interest of the Commitments (or, if applicable, the Yen Commitments) shall
not have advised the Administrative Agent in writing of their determination that
such condition has been satisfied), (b) shall have failed to fund any portion of
its participation in any Letter of Credit drawing or any Yen Loan or Swingline
Loan within three Business Days of the date required to be funded by it
hereunder, (c) shall have notified the Administrative Agent (or shall have
notified any Borrower, any Swingline Lender or any Issuing Bank, which shall in
turn have notified the Administrative Agent) in writing that it does not intend
or is unable to comply with its funding obligations under this Agreement, or
shall have made a public statement to the effect that it does not intend or is
unable to comply with such funding obligations or its funding obligations under
other credit or similar agreements to which it is a party, (d) shall have failed
(but not for fewer than three Business Days) after a request by the
Administrative Agent (whether acting on its own behalf or at the reasonable
request of any Borrower (it being understood that the Administrative Agent shall
comply with any such reasonable request)) to confirm that it will comply with
its obligations to make Loans and fund participations in Letter of Credit
drawings and Yen Loans and Swingline Loans hereunder, (e) shall have become the
subject of a bankruptcy or insolvency proceeding, or shall have taken any action
in furtherance of, or indicating its consent to, approval of or acquiescence in
any such proceeding or (f) shall have had a receiver, conservator, trustee or
custodian appointed for it, or shall have taken any action in furtherance of, or
indicating its consent to, approval of or acquiescence in any such appointment,
or shall have a parent company that has become the subject of a bankruptcy or
insolvency proceeding, or has had a receiver, conservator, trustee or custodian
appointed for it, or has taken any action in furtherance of, or indicating its
consent to, approval of or acquiescence in, any such proceeding or appointment.
     (ii) The definition of the term “Eligible Assignee” is hereby amended to
insert at the end thereof the following:
; provided, however, that no Lender that is or at any time was a Defaulting
Lender shall be an Eligible Assignee, unless consented to in writing by Time
Warner and the Administrative Agent.
     (iii) The definition of the term “Revolving Credit Exposure” is hereby
amended to insert at the end thereof the following:
For purposes of Sections 2.01(a), 2.01(b), 2.04(a), 2.05(b), 2.08(a) and 2.19 of
this Agreement, the total Revolving Credit Exposures shall be determined without
giving regard to the outstanding principal amount of the Specified Loans.
     (iv) The following new definition is hereby added in appropriate
alphabetical order:
     “Specified Loans” means (a) the Specified Lehman Loans and (b) all the
Loans of any Defaulting Lender outstanding at the time the Commitment (or, in
the case of any such Loans that are Yen Loans, the Yen Commitment) of such
Defaulting Lender is terminated or reduced pursuant to Section 2.18(b), but only
to the extent the aggregate principal amount of such

2



--------------------------------------------------------------------------------



 



Loans (or such Yen Loans) exceeds, immediately after giving effect to such
termination or reduction, the Commitment (or the Yen Commitment) of such
Defaulting Lender. Any Loan, or any portion thereof, that is a Specified Loan
shall continue as a Specified Loan for all purposes hereof notwithstanding an
assignment of all or any portion thereof to any Person pursuant to Section 9.04.
     (b) Section 2.08 of the Credit Agreement is hereby amended by adding the
following new paragraph (c) at the end thereof:
     (c) Time Warner may terminate or reduce the Commitment and the Yen
Commitment of any Defaulting Lender as provided in Section 2.18(b). The
provisions of the preceding paragraphs of this Section 2.08 shall not apply to
any such termination or reduction made pursuant to Section 2.18(b).
     (c) Section 2.18 of the Credit Agreement is hereby amended (i) to amend and
restate the Section heading thereof in its entirety to read “SECTION 2.18.
Mitigation Obligations; Replacement of Lenders; Defaulting Lenders.” and (ii) to
amend and restate in its entirety paragraph (b) thereof as follows:
     (b) If (i) any Lender requests compensation under Section 2.14, (ii) any
Borrower is required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 2.16 or
(iii) any Lender becomes a Defaulting Lender hereunder, then Time Warner may, at
its sole expense and effort, upon notice to such Lender and the Administrative
Agent, (A) require such Lender to assign and delegate, without recourse (in
accordance with and subject to the restrictions contained in Section 9.04), all
its interests, rights and obligations under this Agreement to an assignee that
shall assume such obligations (which assignee may be another Lender, if a Lender
accepts such assignment) or (B) only in the case of clause (iii) above,
terminate as a whole, or reduce in part, the Commitment (and, if applicable, the
Yen Commitment), whether used or unused, of such Lender; provided that (I) in
the case of any such assignment and delegation pursuant to clause (A) above,
(x) Time Warner shall have received the prior written consent of the
Administrative Agent (and, if a Commitment is being assigned, each Swingline
Lender and the Issuing Banks), which consent, in each case, shall not be
unreasonably withheld, (y) such Lender shall have received payment of an amount
equal to the outstanding principal of its Loans, participations in LC
Disbursements and Swingline Loans, accrued interest thereon, accrued fees and
all other amounts payable to it hereunder, from the assignee (to the extent of
such outstanding principal and accrued interest and fees) or the Borrowers (in
the case of all other amounts) and (z) in the case of any such assignment
resulting from a claim for compensation under Section 2.14 or payments required
to be made pursuant to Section 2.16, such assignment will be made to a Lender
reasonably expected to result in a reduction in the compensation or payments to
be paid by the Borrowers pursuant to such sections; and (II) in the case of any
termination or reduction pursuant to clause (B) above, (x) Time Warner shall
have notified such Lender and the Administrative Agent of such termination or
reduction (including the amount thereof), (y) at the time thereof, no Default or
Event of Default shall have occurred and be continuing and (z) after giving
effect thereto, including the adjustment to the Applicable Percentage of each
Lender resulting therefrom, and to any concurrent prepayment of the Loans in
accordance

3



--------------------------------------------------------------------------------



 



with Section 2.10, the Revolving Credit Exposure of any Lender (excluding any
portion thereof attributable to the Specified Loans of such Lender) shall not
exceed the Commitment of such Lender. A Lender shall not be required to make any
such assignment and delegation under clause (A) above if, prior thereto, as a
result of a waiver by such Lender or otherwise, the circumstances entitling Time
Warner to require such assignment and delegation cease to apply. It is
understood and agreed that (i) upon any termination or reduction of the
Commitment or the Yen Commitment of any Defaulting Lender under clause
(B) above, the Applicable Percentage of such Lender and each other Lender shall
at such time automatically adjust in accordance with the definition of the term
“Applicable Percentage”, including for purposes of determining the Yen Exposure,
the LC Exposure and the Swingline Exposure at such time of such Lender and each
other Lender, (ii) a termination or reduction of the Commitment or the Yen
Commitment of any Defaulting Lender under clause (B) above shall not require a
prepayment of any Loan of such Lender then outstanding, and each such Loan shall
continue to be outstanding as part of the applicable Borrowing in accordance
with the terms hereof and (iii) any Specified Loans that are repaid or prepaid
shall not be reborrowed. In the event that any Lender shall have become a
Defaulting Lender (other than solely under clause (f) of the definition of such
term) and either the Lender shall not have made an assignment and delegation
pursuant to clause (A) above or the Commitment of such Lender shall not have
been terminated pursuant to clause (B) above within 20 days after receipt by
Time Warner of a notice from the Administrative Agent that such Lender has
become a Defaulting Lender, then, upon the written request of any Issuing Bank
or any Swingline Lender, Time Warner shall deposit, within 5 Business Days after
its receipt of such request, in a cash collateral account opened by the
Administrative Agent, cash in an amount requested in such notice, such amount
not to exceed (i) in the case of any such request made by an Issuing Bank, the
LC Exposure of such Defaulting Lender at the time of such request attributable
to the Letters of Credit issued by such Issuing Bank and (ii) in the case of any
such request made by a Swingline Lender, the Swingline Exposure of such
Defaulting Lender at the time of such request attributable to the Swingline
Loans made by such Swingline Lender. Amounts so deposited at the request of any
Issuing Bank or any Swingline Lender shall be applied by the Administrative
Agent to reimburse such Issuing Bank or such Swingline Lender for any
participations required to be funded by such Defaulting Lender. In the event
amounts so deposited with respect to any such Defaulting Lender for the benefit
of any Issuing Bank or any Swingline Lender exceed the LC Exposure of such
Defaulting Lender attributable to the Letters of Credit issued by such Issuing
Bank or the Swingline Exposure of such Defaulting Lender attributable to the
Swingline Loans made by such Swingline Lender, as the case may be, the
Administrative Agent shall give prompt notice thereof to Time Warner and, unless
otherwise specified in writing by Time Warner, shall promptly return to Time
Warner cash in an amount of such excess.
     (d) Section 9.04(c) of the Credit Agreement is hereby amended to revise the
first sentence thereof in its entirety as follows:
The Administrative Agent, acting for this purpose as an agent of the Borrowers,
shall maintain at one of its offices in The City of New York a copy of each
Assignment and Acceptance delivered to it and a register for the recordation of
the names and addresses of the Lenders, and the Commitment of, and principal
amount of the Loans

4



--------------------------------------------------------------------------------



 



(identifying whether any such Loans are Specified Loans) and LC Disbursements
owing to, each Lender pursuant to the terms hereof from time to time (the
“Register”).
     2. Representations and Warranties. Each of the Borrowers hereby represents
and warrants that (a) it is legally authorized to enter into this Agreement, and
this Agreement has been duly executed and delivered by such Borrower and
constitutes its legal, valid and binding obligation, enforceable in accordance
with its terms, (b) as of the date hereof, no Default or Event of Default has
occurred and is continuing and (c) the representations and warranties set forth
in Article III of the Credit Agreement (other than those set forth in
Sections 3.04(c), 3.06 and 3.10) and in the other Credit Documents are true and
correct in all material respects on and as of the date hereof, with the same
effect as though made on and as of the date hereof, except to the extent such
representations and warranties expressly relate to an earlier date, in which
case such representations and warranties were true and correct in all material
respects as of such earlier date.
     3. Conditions Precedent to Effectiveness. This Agreement shall become
effective as of the date set forth above (the “Second Amendment Effective Date”)
on the date on which the Administrative Agent (or its counsel) shall have
received (a) a counterpart of this Agreement signed on behalf of each of the
Borrowers and the Lenders representing at least the Required Lenders or
(b) evidence satisfactory to the Administrative Agent (which may include a
facsimile transmission) that each such party has signed a counterpart of this
Agreement.
     4. Effect of Agreement.
     (a) Except as expressly set forth herein, this Agreement shall not by
implication or otherwise limit, impair, constitute a waiver of or otherwise
affect the rights and remedies of the Lenders or the Administrative Agent under
the Credit Agreement or any other Credit Document, and shall not alter, modify,
amend or in any way affect any of the terms, conditions, obligations, covenants
or agreements contained in the Credit Agreement or any other Credit Document,
all of which shall continue in full force and effect. Nothing herein shall be
deemed to entitle any Credit Party to a consent to, or a waiver, amendment,
modification or other change of, any of the terms, conditions, obligations,
covenants or agreements contained in the Credit Agreement or any other Credit
Document in similar or different circumstances.
     (b) On and after the Second Amendment Effective Date, each reference in the
Credit Agreement to “this Agreement”, “hereunder”, “hereof”, “herein” or words
of like import, and each reference to the Credit Agreement in any other Credit
Document, shall be deemed to be a reference to the Credit Agreement as amended
hereby. In the event the First Amendment shall become effective, in accordance
with the terms thereof, after the Second Amendment Effective Date, then,
notwithstanding the actual timing of effectiveness of this Agreement and the
First Amendment, the First Amendment shall be deemed, for purposes of this
Agreement, to have become effective prior to the effectiveness of this
Agreement.
     5. Successors and Assigns. This Agreement shall inure to the benefit of and
be binding upon the successors and permitted assigns of the Lenders and the
Borrowers.
     6. Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed to be an original, but all of which
taken together shall be one and the same instrument. Delivery of an executed
counterpart of a signature page of this Agreement by facsimile shall be
effective as delivery of a manually executed counterpart of this Agreement.

5



--------------------------------------------------------------------------------



 



     7. Severability. Any provision of this Agreement held to be invalid,
illegal or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.
     8. Headings. The paragraph headings used in this Agreement are for
convenience only and shall not affect the interpretation of any of the
provisions hereof.
     9. Interpretation. This Agreement shall constitute a Credit Document for
the purposes of the Credit Agreement and the other Credit Documents.
     10. Governing Law; Jurisdiction; Consent to Service of Process.
     (a) This Agreement shall be construed in accordance with and governed by
the law of the State of New York.
     (b) Each party to this Agreement hereby irrevocably and unconditionally
submits, for itself and its property, to the exclusive jurisdiction of the
Supreme Court of the State of New York sitting in New York County and of the
United States District Court of the Southern District of New York, and any
appellate court from any thereof, in any action or proceeding arising out of or
relating to this Agreement, or for recognition or enforcement of any judgment,
and each of the parties hereto hereby irrevocably and unconditionally agrees
that all claims in respect of any such action or proceeding shall be heard and
determined in such New York State or, to the extent permitted by law, in such
Federal court. Each of the parties hereto agrees that a final judgment in any
such action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.
     (c) Each party to this Agreement hereby irrevocably and unconditionally
waives, to the fullest extent it may legally and effectively do so, any
objection which it may now or hereafter have to the laying of venue of any suit,
action or proceeding arising out of or relating to this Agreement in any court
referred to in paragraph (b) of this Section 10. Each of the parties hereto
hereby irrevocably waives, to the fullest extent permitted by law, the defense
of an inconvenient forum to the maintenance of such action or proceeding in any
such court.
     (d) Each party to this Agreement irrevocably consents to service of process
in the manner provided for notices in Section 9.01 of the Credit Agreement.
Nothing in this Agreement will affect the right of any party to this Agreement
to serve process in any other manner permitted by law.
     11. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN
ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS
AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON CONTRACT,
TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HERETO HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF
LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT
AND THE OTHER

6



--------------------------------------------------------------------------------



 



PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 11.
[Signature page follows]

7



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
executed as of the date first written above.

            TIME WARNER INC.,
as Borrower
      By:   /s/ Edward B. Ruggiero         Name:   Edward B. Ruggiero       
Title:   Senior Vice President and Treasurer       Executed and Delivered as a
Deed by:       TIME WARNER INTERNATIONAL FINANCE LIMITED,
as Borrower, acting by two directors
      By:   /s/ Stephen N. Kapner         Name:   Stephen N. Kapner       
Title:   Director              By:   /s/ Tracey Waring-Mundy         Name:  
Tracey Waring-Mundy        Title:   Director   

 



--------------------------------------------------------------------------------



 



         

            CITIBANK, N.A.,
as Administrative Agent and a Lender
      By:   /s/ Carolyn Kee         Name:   Carolyn Kee        Title:   Vice
President              By:   /s/ Carolyn Kee         Name:   Carolyn Kee       
Title:   Vice President   

 



--------------------------------------------------------------------------------



 



         

            J.P. Morgan Chase Bank, N.A.
as Lender
      By:   /s/ Tina L. Ruyter         Name:   Tina L. Ruyter        Title:  
Vice President        Bank of America, N.A.,
as Lender
      By:   /s/ Todd Shipley         Name:   Todd Shipley        Title:   Senior
Vice President        The Bank of Tokyo-Mitsubishi UFJ, Ltd., New York Branch,
as Lender
      By:   /s/ Jose Carlos         Name:   Jose Carlos        Title:  
Authorized Signatory        BNP Paribas,
as Lender
      By:   /s/ Nuala Marley         Name:   Nuala Marley        Title:  
Managing Director              By:   /s/ Maria Bliznakova         Name:   Maria
Bliznakova        Title:   Vice President   

 



--------------------------------------------------------------------------------



 



         

            DEUTSCHE BANK AG NEW YORK BRANCH
as Co-Documentation Agent and as a Lender
      By:   /s/ Anca Trifan         Name:   Anca Trifan        Title:  
Director              By:   /s/ Oliver Schwarz         Name:   Oliver Schwarz   
    Title:   Director        BARCLAYS BANK PLC
as Lender
      By:   /s/ David Barton         Name:   David Barton        Title:  
Director        Calyon New York Branch,
as Lender
      By:   /s/ Pria Vrat         Name:   Pria Vrat        Title:   Director   
          By:   /s/ Mischa Zabotin         Name:   Mischa Zabotin       
Title:   Managing Director        HSBC Bank USA, National Association
as Lender
      By:   /s/ Thomas T. Rogers         Name:   Thomas T. Rogers       
Title:   Senior Vice President   

 



--------------------------------------------------------------------------------



 



         

            The Royal Bank of Scotland plc,
as Lender
      By:   /s/ Vincent Fitzgerald         Name:   Vincent Fitzgerald       
Title:   Managing Director        Sumitomo Mitsui Banking Corporation,
as Lender
      By:   /s/ Yoshihiro Hyakutome         Name:   Yoshihiro Hyakutome       
Title:   General Manager        Wachovia Bank, N.A.,
as Lender
      By:   /s/ Joe Mynatt         Name:   Joe Mynatt        Title:   Director 
      ABN AMRO Bank N.V.,
as Lender
      By:   /s/ David Carrington         Name:   David Carrington       
Title:   Director              By:   /s/ Suneel Gill         Name:   Suneel
Gill        Title:   Assistant Vice President        THE BANK OF NOVA SCOTIA,
as Lender
      By:   /s/ Thane Rattew         Name:   Thane Rattew        Title:  
Managing Director   

 



--------------------------------------------------------------------------------



 



         

            Dresdner Bank AG New York Branch,
as Lender
      By:   /s/ Brian Smith         Name:   Brian Smith        Title:   Managing
Director              By:   /s/ Mark McGuigan         Name:   Mark McGuigan     
  Title:   Vice President        MIZUHO CORPORATE BANK, LTD.,
as Lender
      By:   /s/ Raymond Ventura         Name:   Raymond Ventura        Title:  
Deputy General Manager        THE BANK OF NEW YORK MELLON,
as Lender
      By:   /s/ Thomas J. Tarasovich, Jr.         Name:   Thomas J. Tarasovich,
Jr.        Title:   Vice President        CREDIT SUISSE, CAYMAN ISLANDS BRANCH
as Lender
      By:   /s/ Shaheen Malik         Name:   Shaheen Malik        Title:   Vice
President              By:   /s/ Christopher Reo Day         Name:   Christopher
Reo Day        Title:   Associate   

 



--------------------------------------------------------------------------------



 



         

            Fortis Bank SA/NV, New York Branch,
as Lender
      By:   /s/ Barbara Nash         Name:   Barbara Nash        Title:  
Managing Director & Group Head              By:   /s/ John Sullivan        
Name:   John Sullivan        Title:   Managing Director        MORGAN STANLEY
BANK, N.A.,
as Lender
      By:   /s/ Melissa James         Name:   Melissa James        Title:  
Authorized Signatory        MERRILL LYNCH BANK USA,
as Lender
      By:   /s/ Louis Alder         Name:   Louis Alder        Title:   First
Vice President        Lloyds TSB Bank plc,
as Lender
      By:   /s/ Deborah Carlson         Name:   Deborah Carlson        Title:  
Director, Corporate Banking – USA              By:   /s/ Windsor Davies        
Name:   Windsor Davies        Title:   Managing Director, Corporate Banking –
USA   

 



--------------------------------------------------------------------------------



 



         

            William Street Credit Corporation,
as Lender
      By:   /s/ Mark Walton         Name:   Mark Walton        Title:  
Assistant Vice President        Svenska Handelsbanken (publ)
as Lender
      By:   /s/ Mats Eriksson         Name:   Mats Eriksson        Title:   Vice
President              By:   /s/ Richard Johnson         Name:   Richard
Johnson        Title:   Senior Vice President        Australia and New Zealand
Banking Group Limited,
as Lender
      By:   /s/ John W. Wade         Name:   John W. Wade        Title:   Deputy
General Manager
Head of Operations and Infrastructure        GOLDMAN SACHS CREDIT PARTNER, L.P.,
as Lender
      By:   /s/ Andrew Caditz         Name:   Andrew Caditz        Title:  
Authorized Signatory     

 